IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 112,841

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                PABLO ALBERTO GONZALEZ,
                                       Appellant.


                               SYLLABUS BY THE COURT

1.
       Determining a statute's constitutionality is a question of law subject to unlimited
review. An appellate court presumes statutes are constitutional and must resolve all
doubts in favor of a statute's validity. Further, the appellate court must interpret a statute
in a manner rendering it constitutional if there is any reasonable construction that will
maintain the Legislature's apparent intent.


2.
       A statute must clearly violate the constitution before it may be struck down.


3.
       In determining whether a criminal statute is so vague that it violates due process,
appellate courts conduct a two-prong inquiry, asking: (a) whether the statute gives fair
warning to those potentially subject to it; and (b) whether it adequately guards against
arbitrary and unreasonable enforcement.


4.
       Unintentional second-degree murder requires that the defendant acted recklessly
under circumstances showing extreme indifference to the value of human life. A
                                          1
defendant acts recklessly when the defendant consciously disregards a substantial and
unjustifiable risk that circumstances exist or that a result of the defendant's actions will
follow. This act by the defendant disregarding the risk must be a gross deviation from the
standard of care a reasonable person would use in the same situation.


5.
       K.S.A. 2016 Supp. 21-5403(a)(2) does not require a jury to imagine an ordinary
reckless killing to determine if a defendant killed a human being "unintentionally but
recklessly under circumstances manifesting extreme indifference to the value of human
life." A jury only has to look at the facts as alleged, determine whether those facts are
properly proven, and then apply them to the offense's elements.


6.
       To meet the sufficiency of evidence standard, there must be evidence supporting
each element of a crime. An appellate court reviews sufficiency by looking at all the
evidence in a light most favorable to the prosecution and determining whether a rational
factfinder could have found the defendant guilty beyond a reasonable doubt.


7.
       Simply pressing a point without pertinent authority, or without showing why it is
sound despite a lack of supporting authority or in the face of contrary authority, is akin to
failing to brief an issue. When a party fails to brief an issue, that issue is deemed waived
or abandoned.


8.
       A district court's response to a mid-deliberation jury question is reviewed for
abuse of discretion.




                                              2
        Review of the judgment of the Court of Appeals in an unpublished opinion filed June 10, 2016.
Appeal from Pottawatomie District Court; JEFFREY R. ELDER, judge. Opinion filed March 9, 2018.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


        Carol Longenecker Schmidt, of Kansas Appellate Defender Office, argued the cause, and Randall
L. Hodgkinson, of the same office, was on the brief for appellant.


        Steven J. Obermeier, assistant solicitor general, argued the cause, and Amanda G. Voth, assistant
solicitor general, and Derek Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        BILES, J.: An intoxicated Pablo Gonzalez shot and killed his friend, Levi Bishop,
while they celebrated New Year's Eve. A jury convicted Gonzalez of unintentional
second-degree murder. On appeal, Gonzalez challenges: (1) the unintentional second-
degree murder statute's constitutionality; (2) the evidence's sufficiency; (3) the trial
court's actions in answering a jury question; and (4) the court's failure to give a limiting
instruction about certain evidence. The Court of Appeals affirmed. State v. Gonzalez, No.
112,841, 2016 WL 3202555 (Kan. App. 2016) (unpublished opinion). We affirm.


                           FACTUAL AND PROCEDURAL BACKGROUND


        The facts are mostly undisputed, except whether Gonzalez knew his gun was
loaded as events unfolded.


        Gonzalez and his friends—Levi (the victim), Bailey Bishop (Levi's sister;
Gonzalez' girlfriend), Jeff Swisher (Levi's step-brother), and Zachary Cashman—
attended various New Year's Eve parties. At some point, the four men wanted to return to

                                                     3
the first party and Gonzalez drove them. Cashman and Swisher passed out in the back
seat.


        Around 4:30 a.m. on January 1, 2014, Gonzalez drove to Andrew Schindler's
house. Gonzalez and Levi got out of the car. When Gonzalez stepped out, his gun fell
onto the ground. He picked it up, put it in his pocket, and walked around the car where
Schindler and Levi were talking. According to Schindler, Gonzalez "was pointing [the
gun] around and being stupid." Schindler testified Gonzalez pointed the gun at
Schindler's head once or twice. He told Gonzalez to stop. Schindler headed into the house
to get cigarettes so they would leave. Schindler saw John Syrokos walking toward
Gonzalez and Levi from down the street.


        Syrokos testified he left a party around 4:30 a.m. and started walking home. He
saw Gonzalez pull his handgun out and chamber a round. Gonzalez called out asking
Syrokos to identify himself. Feeling scared, Syrokos said his name, and, as they got
closer, Gonzalez put the gun under his coat. Syrokos continued home after 10 or 15
minutes. When he got home, he called the sheriff's office to report what he saw.


        Shortly thereafter, the shooting occurred only a couple of blocks from Schindler's
house. Schindler testified it must have happened "[w]ithin five minutes of [them] leaving
[his] house." At approximately 4:45 a.m., St. Marys Police Officer Mark Lamberson was
at the police station when he saw a car pull into the parking lot and heard honking.
Gonzalez approached and banged on the station door.


        Lamberson described Gonzalez as intoxicated, "emotional, scared, frantic, [and]
distraught." Gonzalez said he needed "help" because he had "shot [his] boy in the face."
As the two approached the car, the officer noticed a gun on the ground near the driver's
side. Levi was dead in the passenger seat. Swisher stood outside and Cashman was crying
                                            4
in the back seat. Lamberson took the gun, which had one round in the chamber. He
arrested Gonzalez.


         The State charged Gonzalez with intentional second-degree murder, an alternative
count of unintentional second-degree murder, and one count of aggravated assault. A jury
convicted him of unintentional second-degree murder and acquitted him of aggravated
assault. The court imposed a 123-month prison sentence. Gonzalez timely appealed.


         A Court of Appeals panel affirmed. Gonzalez, 2016 WL 3202555, at *1. Gonzalez
petitioned this court for review, which we granted. Jurisdiction is proper. K.S.A. 20-
3018(b) (petition for review of Court of Appeals' decision); K.S.A. 60-2101(b)
(providing Supreme Court jurisdiction over cases subject to review under K.S.A. 20-
3018).


                     CONSTITUTIONALITY OF THE CRIME OF CONVICTION


         Gonzalez claims for the first time on appeal that the statute defining unintentional
second-degree murder is unconstitutionally vague. He advances three reasons. First, he
claims State v. Deal, 293 Kan. 872, 269 P.3d 1282 (2012), blurred the distinction
between unintentional second-degree murder and involuntary manslaughter because it
held the second-degree murder statute focuses culpability on whether a killing is
intentional or unintentional, not on whether a deliberate and voluntary act leads to death.
Second, he asserts amendments to the definition of "'recklessly'" in K.S.A. 2016 Supp.
21-5202(j), made unintentional second-degree murder and involuntary manslaughter the
same crime. Third, he cites Johnson v. United States, 576 U.S. __, 135 S. Ct. 2551, 192
L. Ed. 2d 569 (2015), to argue the unintentional second-degree murder statute requires a
jury to first make a determination of the "ordinary" reckless killing, which "creates grave
uncertainty."
                                               5
Additional Facts


       In discussing Gonzalez' vagueness claim, it is helpful to review how the jury was
instructed about two of the crimes charged. After instructing the jury on intentional
second-degree murder, which is not relevant here, the trial court instructed on
unintentional second-degree murder under K.S.A. 2016 Supp. 21-5403(a)(2) and
involuntary manslaughter under K.S.A. 2016 Supp. 21-5405(a)(1). The relevant
instructions provided as follows:


       Instruction No. 11 stated:


               "If you do not agree that the defendant is guilty of Murder in the Second Degree,
       committed Intentionally, you should then consider the lesser included offense of Murder
       in the Second Degree, committed Unintentionally.


               "To establish this charge, each of the following claims must be proved:


               "1. The defendant killed Levi William Bishop unintentionally but recklessly
       under circumstances that show extreme indifference to the value of human life.


               "2. This act occurred on or about the 1st day of January, 2014, in Pottawatomie
       County, Kansas.


               "A defendant acts recklessly when the defendant consciously disregards a
       substantial and unjustifiable risk that a result of the defendant's actions will follow. This
       act by the defendant disregarding the risk must be a gross deviation from the standard of
       care a reasonable person would use in the same situation." (Emphasis added.)




                                                     6
Instruction No. 11 further stated:


        "If you do not agree that the defendant is guilty of Murder in the Second Degree,
committed Unintentionally, you should then consider the lesser included offense of
Involuntary Manslaughter.


        "To establish this charge, each of the following claims must be proved:


        "1. The defendant killed Levi William Bishop.


        "2. It was done recklessly.


        "3. This act occurred on or about the 1st day of January, 2014, in Pottawatomie
County, Kansas.


        "A defendant acts recklessly when the defendant consciously disregards a
substantial and unjustifiable risk that a result of the defendant's actions will follow. This
act by the defendant disregarding the risk must be a gross deviation from the standard of
care a reasonable person would use in the same situation."


Instruction No. 7 stated:


        "Each crime charged against the defendant is a separate and distinct offense. You
must decide each charge separately on the evidence and law applicable to it, uninfluenced
by your decision as to any other charge."


Instruction No. 10 stated:


        "When there is a reasonable doubt as to which of two or more offenses defendant
is guilty, he may be convicted of the lesser offense only."



                                              7
Standard of Review


               "Determining a statute's constitutionality is a question of law subject to unlimited
       review. We presume statutes are constitutional and must resolve all doubts in favor of a
       statute's validity. Further, we must interpret a statute in a manner that renders it
       constitutional if there is any reasonable construction that will maintain the legislature's
       apparent intent. State v. Gaona, 293 Kan. 930, 957-58, 270 P.3d 1165 (2012)." State v.
       Soto, 299 Kan. 102, 121, 322 P.3d 334 (2014).


       Because Gonzalez challenges the statute's constitutionality, he carries the burden
of overcoming that presumption.


       "'A statute must clearly violate the constitution before it may be struck down.' [Citations
       omitted.] 'This court not only has the authority, but also the duty, to construe a statute in
       such a manner that is constitutional if the same can be done within the apparent intent of
       the legislature in passing the statute.' [Citation omitted.]" State v. Robinson, 261 Kan.
       865, 874-75, 934 P.2d 38 (1997).


Discussion


       Unintentional second-degree murder is defined as: "[T]he killing of a human
being committed . . . unintentionally but recklessly under circumstances manifesting
extreme indifference to the value of human life." (Emphasis added.) K.S.A. 2016 Supp.
21-5403(a)(2). Involuntary manslaughter is defined as: "[T]he killing of a human being
committed . . . [r]ecklessly." K.S.A. 2016 Supp. 21-5405(a)(1). "A person acts 'recklessly'
or is 'reckless,' when such person consciously disregards a substantial and unjustifiable
risk that circumstances exist or that a result will follow, and such disregard constitutes a
gross deviation from the standard of care which a reasonable person would exercise in the
situation." K.S.A. 2016 Supp. 21-5202(j).

                                                     8
       Instruction No. 11 captures the statutory distinction by requiring the jury to find
the killing was committed "under circumstances that show extreme indifference to the
value of human life" to convict Gonzalez of unintentional second-degree murder. The
instruction clearly did not require this finding to convict him of involuntary
manslaughter. But Gonzalez contends the statutory phrase "under circumstances
manifesting extreme indifference to the value of human life" is unconstitutionally vague
because it fails to sufficiently distinguish for the jury a difference between unintentional
second-degree murder and involuntary manslaughter. He offers the same three arguments
he raised before the panel without explaining to this court why the panel was wrong.


       In determining whether a criminal statute is so vague that it violates due process,
appellate courts conduct a two-prong inquiry, asking: (1) whether the statute gives fair
warning to those potentially subject to it; and (2) whether it adequately guards against
arbitrary and unreasonable enforcement. State v. Bollinger, 302 Kan. 309, 318, 352 P.3d
1003 (2015). Gonzalez' argument falls in the second category by questioning whether the
jury could distinguish between the crime of conviction and involuntary manslaughter.


       In Robinson, the court considered whether the phrase "extreme indifference to the
value of human life" was unconstitutionally vague as used when describing the elements
for unintentional but reckless second-degree murder—also known as depraved heart
murder. The defendant argued the statute did not adequately differentiate itself from
reckless involuntary manslaughter.


       The court rejected this by holding, "Based on the plain language of the depraved
heart second-degree murder statute and the legislative history behind it, the legislature
intended for the depraved heart murder statute to carry a higher degree of culpability than


                                              9
the reckless involuntary manslaughter statute, thereby making the two statutes
distinguishable." (Emphasis added.) Robinson, 261 Kan. at 875.


       The Robinson court further noted the unintentional second-degree murder statute
was different from involuntary manslaughter because "[d]epraved heart murder requires
the additional element that the reckless killing occur under circumstances manifesting
extreme indifference to the value of human life." 261 Kan. at 876. In other words, the
statutory language used in the unintentional second-degree murder statute "describes a
kind of culpability that differs in degree but not in kind from the ordinary recklessness
required for manslaughter." 261 Kan. at 878.


       The court explained:


       "The phrase in the depraved heart murder statute requiring the 'extreme indifference to
       the value of human life' indicates, as the legislature intended, that this statute requires a
       higher degree of recklessness than that required by the reckless involuntary manslaughter
       statute. If a jury is given a lesser included instruction on reckless involuntary
       manslaughter, then the jury must assume that some killings fall under this crime. Thus,
       the jury is put on notice that it must determine whether a reckless killing involves an
       extreme degree of recklessness and is depraved heart murder or involves a lower degree
       of recklessness and is involuntary manslaughter. The jury does this by determining
       whether a particular reckless killing indicates an extreme indifference to the value of
       human life which is beyond that indifference present in all reckless killings. [Citation
       omitted.]" Robinson, 261 Kan. at 876-77.


       1. The reliance on Deal is misplaced.


       Gonzalez argues Deal clarified that the "recklessness" involved in reckless
homicide refers to the risk of death, which reflected a departure from Robinson. But he
misreads the case.
                                                     10
       A jury convicted Deal of unintentional second-degree murder. Deal argued he
acted intentionally in beating a victim, so there was no evidence to support an argument
that he acted unintentionally in inflicting the blows. The Deal court rejected this
argument, holding the unintentional second-degree murder statute "focuses culpability on
whether a killing is intentional, not on whether a deliberate and voluntary act leads to
death." (Emphasis added.) 293 Kan. at 873.


       After noting this same background, the Gonzalez panel concluded that Deal did
not depart from Robinson. Gonzalez, 2016 WL 3202555, at *6. Notably, Gonzalez
advances no argument explaining why the panel was wrong in its analysis, and we fail to
discern any. The Deal court specifically noted there was evidence, including Deal's own
statement that he did not intend to kill his victim, to support the conviction for
unintentional but reckless second-degree murder. Deal, 293 Kan. at 885-86. Gonzalez'
arguments regarding Deal are without merit.


       2. The amended definition does not make the statute unconstitutionally vague.


       The statutory definition of "recklessly" was enacted as part of the 2010 Kansas
Criminal Code recodification. L. 2010, ch. 136, § 13. It states: "A person acts 'recklessly'
or is 'reckless,' when such person consciously disregards a substantial and unjustifiable
risk that circumstances exist or that a result will follow, and such disregard constitutes a
gross deviation from the standard of care which a reasonable person would exercise in the
situation." (Emphasis added.) K.S.A. 2016 Supp. 21-5202(j).


       Before the recodification, K.S.A. 21-3201(c) provided, "Reckless conduct is
conduct done under circumstances that show a realization of the imminence of danger to


                                             11
the person of another and a conscious and unjustifiable disregard of that danger. The term
'gross negligence' . . . [is] included within the term 'recklessness' as used in this code."


       Gonzalez argues inclusion of "result" in the current definition makes the phrase
"under circumstances manifesting extreme indifference to the value of human life"
unconstitutionally vague because "every time a person disregards an unjustifiable risk
that a death will occur in gross deviation of the reasonable standard of care, it will show
extreme indifference to the value of human life on some level." He contends failure to
"qualif[y] in some way" the extreme indifference language leaves a jury unable to
distinguish between unintentional second-degree murder and involuntary manslaughter.


       But that unsupported claim ignores the recognized spectrum of culpability for the
results of one's reckless acts. Under our statutes, "[r]ecklessness that can be assimilated to
purpose or knowledge is treated as depraved heart second-degree murder, and less
extreme recklessness is punished as manslaughter." Robinson, 261 Kan. at 877-78. The
instructions required the jury to place Gonzalez' conduct on that spectrum by deciding
whether the facts showed he was not just reckless in disregarding the risk that Levi would
die, but also extremely indifferent to the value of human life.


       In other words, as the panel correctly noted,


       "To convict a defendant charged with unintentional second-degree murder, the State is
       required to prove not only that the defendant consciously disregarded a substantial and
       unjustifiable risk that death will result from existing circumstances but also that the
       defendant did so under 'circumstances manifesting extreme indifference to the value of
       human life.' [Citation omitted.] Although recklessness is an essential element to prove the
       offense in both statutes, the unintentional second-degree murder statute still requires an
       additional element." Gonzalez, 2016 WL 3202555, at *6.


                                                    12
       The bottom line is that the new definition does not alter Robinson's rationale—a
difference between unintentional second-degree murder and involuntary manslaughter is
one of degree and not one of kind. Robinson, 261 Kan. at 878. Gonzalez' argument is
without merit.


       3. The claim based on Johnson is misplaced.


       Gonzalez next asserts the United States Supreme Court's holding in Johnson, 135
S. Ct. 2551, invalidates Robinson. In that federal case, the Government sought an
enhanced sentence under the Armed Career Criminal Act, which imposed an increased
prison term if a defendant had three previous convictions for a "'violent felony.'" 135 S.
Ct. at 2555. The term "violent felony" was defined to include "any felony that 'involves
conduct that presents a serious potential risk of physical injury to another.'" 135 S. Ct. at
2555. The Court held this denied "fair notice to defendants and invites arbitrary
enforcement by judges," such that "[i]ncreasing a defendant's sentence under the clause
denies due process of law." 135 S. Ct. at 2557.


       The Johnson Court pointed out two features making the federal statute
unconstitutionally vague. First, it left "grave uncertainty about how to estimate the risk
posed by a crime. It ties the judicial assessment of risk to a judicially imagined 'ordinary
case' of a crime, not to real-world facts or statutory elements." 135 S. Ct. at 2557. This is
because in applying the language a court must assess "whether a crime qualifies as a
violent felony 'in terms of how the law defines the offense and not in terms of how an
individual offender might have committed it on a particular occasion.'" 135 S. Ct. at
2557. Second, the language left "uncertainty about how much risk it takes for a crime to
qualify as a violent felony. It is one thing to apply an imprecise 'serious potential risk'
standard to real-world facts; it is quite another to apply it to a judge-imagined
abstraction." 135 S. Ct. at 2558.
                                              13
       Gonzalez argues the same vagueness appears in our unintentional second-degree
murder statute. Quoting Robinson, 261 Kan. at 877, he claims "[t]o the extent that
unintentional second-degree murder requires something 'which is beyond that
indifference present in all reckless killings,' it would require a jury to make a
determination of the 'ordinary' reckless killing." But that argument fails.


       The Kansas statute does not require a jury to imagine an ordinary reckless killing
to determine if a defendant killed a human being "unintentionally but recklessly under
circumstances manifesting extreme indifference to the value of human life." K.S.A. 2016
Supp. 21-5403(a)(2). Rather, "[t]he jury does this by determining whether a particular
reckless killing indicates an extreme indifference to the value of human life which is
beyond that indifference present in all reckless killings." (Emphasis added.) Robinson,
261 Kan. at 877. Put another way, a jury applies the statutory definition of unintentional
second-degree murder to the real-world facts before it. This process does not require a
jury to imagine anything. Gonzalez' jury only had to look at the facts as alleged,
determine whether those facts were properly proven, and then apply them to the offense's
elements as correctly set forth in the jury instructions.


       And Johnson itself makes this distinction. The Court noted there are many federal
and state laws requiring "gauging the riskiness of conduct in which an individual
defendant engages on a particular occasion" and held there is no doubt of "the
constitutionality of [those] laws that call for the application of a qualitative standard such
as 'substantial risk' to real-word conduct; 'the law is full of instances where a man's fate
depends on his estimating rightly . . . some matter of degree.'" Johnson, 135 S. Ct. at
2561. K.S.A. 2016 Supp. 21-5403(a)(2) calls for application of a distinguishing
qualitative standard—"extreme indifference to the value of human life"—to real-world


                                              14
conduct. Johnson does not invalidate Robinson's rationale; indeed, it reaffirms the
constitutionality of statutes like the ones at issue in Robinson and the current case.


       Finally, Gonzalez insists the statute is unconstitutionally vague because the jury
asked for clarification about the difference between the two crimes. But this court
rejected that same argument in State v. Cordray, 277 Kan. 43, 51-52, 82 P.3d 503 (2004)
(statute's vagueness not shown by jury asking for clarification of the phrase "extreme
indifference to the value of human life").


       Gonzalez offers no reason to revisit Robinson and its progeny and does not
overcome the statute's presumption of constitutionality.


                              SUFFICIENCY OF THE EVIDENCE


       Gonzalez concedes he shot and killed Levi but contends the evidence does not
support the jury's finding he acted under circumstances manifesting extreme indifference
to the value of human life. He argues he did not know the gun was loaded and did not
intend to kill Levi. He sets out evidence showing he had no motive to kill Levi, e.g., they
were long-time friends; they had no conflicts; and Gonzalez sought help for him. He
further insists—in an argument tied to the previous issue just discussed—that the State
failed to introduce evidence about other cases involving "ordinary" recklessness in an
involuntary manslaughter case for the jury to compare with his case. The panel rejected
the sufficiency claim. Gonzalez, 2016 WL 3202555, at *8-9. So do we.

Standard of Review


       "In order to meet the sufficiency of the evidence standard, there must be evidence
supporting each element of a crime." State v. Williams, 299 Kan. 509, 528, 324 P.3d 1078

                                             15
(2014), overruled on other grounds by State v. Dunn, 304 Kan. 773, 375 P.3d 332 (2016).
An appellate court reviews sufficiency by "looking at all the evidence in a light most
favorable to the prosecution and determining whether a rational factfinder could have
found the defendant guilty beyond a reasonable doubt." State v. Frye, 294 Kan. 364, 374-
75, 277 P.3d 1091 (2012). In doing so, the appellate court generally will "not reweigh
evidence, resolve evidentiary conflicts, or make witness credibility determinations."
Williams, 299 Kan. at 525.


Additional Facts


       According to Gonzalez' testimony at trial, the group left a New Year's Eve party,
drove out of town, and did some shooting with his handgun before dropping by
Schindler's house. While Swisher and Cashman were sleeping in the back, Gonzalez
pointed the gun at his own head. Levi said, "Don't do that." Gonzalez responded that it
was not loaded. He pointed it at Levi and pulled the trigger. The gun discharged.
Gonzalez tried to call 911 on his cell phone but was too drunk.


       Gonzalez acknowledged he pulled the trigger and admitted he was responsible for
Levi's death. He testified he did not know the gun was loaded and did not intend to kill
Levi. Gonzalez said he was familiar with guns. He further said he had known Levi for 10
years, liked him, and had been dating Levi's sister for almost four years.


       When interviewed the morning of the shooting, Gonzalez claimed it was
accidental and blamed the trigger safety on the gun or a bump in the road. His blood-
alcohol level was .25, which is over three times the driving limit. Gonzalez was
intoxicated when interviewed.



                                            16
       The coroner testified Levi died from a gunshot wound to the neck. From the
markings around the wound, the coroner said the gun must have been nearly against the
neck when discharged.


       Cole Goater, a Kansas Bureau of Investigation forensic scientist, examined the
gun and tested it for functionality and trigger pull. Goater said the gun operated properly
and the trigger pull was within standard specifications. There was nothing unusual when
Goater fired the weapon. He said all four safety features functioned correctly. He also
testified someone would be able to tell if a cartridge was in the chamber because the gun
had a loaded-chamber indicator. He said the safety mechanisms are "designed to prevent
the striker from moving forward" unless the trigger is pulled.


       A defense expert also testified the trigger had to be pulled for the gun to fire, that
the four safety mechanisms were working properly, and the gun was functionally sound.
He said one could "see" or "feel" that the gun was cocked.


Discussion


       Gonzalez argues he did not know the gun was loaded, so his conduct does not rise
to extreme indifference to the value of a human being, but he ignores contradictory
evidence.


       When viewed in the light most favorable to the prosecution, the evidence shows:
(1) Gonzalez was very drunk; (2) he chambered a round in the gun after the four had been
out shooting it; (3) he casually pointed the loaded weapon at two others—Schindler and
Syrokos; (4) he was experienced with guns; (5) the gun functioned properly, including all
the safety features; (6) the gun had a functioning loaded-chamber indicator; (7) one could
see when the gun was cocked; and (8) the gun was nearly against Levi's neck when
                                          17
discharged. Based on our standard of review, sufficient evidence supports Gonzalez'
conviction of unintentional second-degree murder under K.S.A. 2016 Supp. 21-
5403(a)(2).


       Two cases previously mentioned—Deal, 293 Kan. 872, and Cordray, 277 Kan.
43—bolster this conclusion. In Deal, the defendant confronted the victim about an
alleged incident with Deal's girlfriend. While arguing, Deal struck the victim in the head
with a tire iron. Deal told law enforcement officers he did not intend to kill the victim.
The Deal court concluded "hitting someone in the head with a metal bar" showed "a
realization of danger and a conscious and unjustifiable disregard of that danger in
circumstances manifesting an extreme indifference to the value of human life."
Accordingly, the evidence was sufficient to support the conviction. 293 Kan. at 885-86.
In Cordray, the defendant accidently shot and killed the victim while trying to intimidate
a group of people in a vehicle who were trespassing. The Cordray court held the evidence
showing defendant fired into darkness in the direction of a vehicle he knew was occupied
was sufficient for a rational fact-finder to find him guilty of unintentional second-degree
murder. 277 Kan. at 56.


       Similarly, the evidence in Gonzalez' case establishes not only reckless behavior,
but also circumstances manifesting extreme indifference to the value of human life—
among them: chambering the gun, holding it nearly against the victim's neck, and pulling
the trigger. We hold the evidence is sufficient to support the jury's verdict.


                                    RIGHT TO BE PRESENT


       Gonzalez claims the district court's procedure when answering a jury question
violated his right to be present at every critical stage of the trial.


                                               18
Additional Facts


       During deliberations, the jury asked: "Can you provide more clarification of the
differences between the murder in the second degree, committed unintentionally and the
Involuntary Manslaughter?" There is no discussion in the record about what happened
next. There is only the jury's written question and a typed answer signed by the judge,
stating:


               "Your question is whether I can provide more clarification of the differences
       between the murder in the second degree, committed unintentionally and the Involuntary
       Manslaughter.


               "Please refer to the instructions provided to you."


Standard of Review


       When the same acts or omissions violated both the defendant's constitutional and
statutory rights, an appellate court applies


       "only the more rigorous of the two harmless error standards—the federal constitutional
       harmless error standard. [Citations omitted.] Under the federal standard, 'error may be
       declared harmless where the party benefitting from the error proves beyond a reasonable
       doubt that the error complained of will not or did not affect the outcome of the trial in
       light of the entire record.'" State v. Verser, 299 Kan. 776, 789, 326 P.3d 1046 (2014).


       In other words, this court must conclude "'there is no reasonable possibility that
the error contributed to the verdict.'" 299 Kan. at 789.




                                                    19
               "Four factors assist our evaluation of whether a district judge's communication
       with the jury outside the presence of the defendant is harmless under the constitutional
       standard:


               '(1) the overall strength of the prosecution's case; (2) whether an
               objection was lodged; (3) whether the ex parte communication concerned
               a critical aspect of the trial or rather involved an innocuous and
               insignificant matter, and the manner in which it was conveyed to the
               jury; and (4) the ability of a posttrial remedy to mitigate the
               constitutional error.' [Citation omitted.]" Verser, 299 Kan. at 789-90.


Discussion


       Given the record's silence, we assume the court prepared the response without
Gonzalez or his attorney present. See State v. Betts, 272 Kan. 369, 391, 33 P.3d 575
(2001), overruled on other grounds by State v. Davis, 283 Kan. 569, 158 P.3d 317
(2006). In Kansas, a defendant has a statutory right to be present during discussion of any
written jury question unless the defendant waives that right. K.S.A. 2016 Supp. 22-
3420(d). Any act or omission violating K.S.A. 2016 Supp. 22-3420(d) also violates
K.S.A. 2016 Supp. 22-3405(a), requiring a defendant in a felony case to be present at
every stage of the trial, and the "'guarantee of the Sixth Amendment to the United States
Constitution that a criminal defendant may be present at every critical stage of his or her
trial.'" Verser, 299 Kan. at 788.


       The State did not cross-petition for review of the panel's determination that
Gonzalez' constitutional and statutory rights to be present were violated, so that much is
settled. See State v. McBride, 307 Kan. 60, 62-63, 405 P.3d 1196 (2017) (only issue on
review is whether error was harmless when the State did not cross-petition for review of
the Court of Appeals' error determination).

                                                    20
       Moving to the four factors set out in Verser, the panel held, "[T]he State's case
against Gonzalez was strong and . . . the evidence was sufficient to support the jury's
finding of guilt of unintentional . . . second-degree murder," and therefore concluded
"[t]his factor weighs in favor of a finding that the error was harmless." Gonzalez, 2016
WL 3202555, at *10. In his petition for review, Gonzalez challenges this by arguing
sufficient evidence is not strong evidence. But as shown above the evidence is strong.
Gonzalez pointed the loaded pistol nearly against Levi's neck and voluntarily pulled the
trigger, resulting in Levi's death. The panel was correct in holding the State's case was
strong. Cf. Verser, 299 Kan. at 790 (after discussing the evidence, the court held the
State's case against Verser was strong).


       The panel held the second factor "may weigh equally" because the record is silent
whether there was an objection made at trial. Gonzalez, 2016 WL 3202555, at *10.
Gonzalez does not challenge the panel's decision on this factor other than noting it cannot
be properly evaluated without a record. We agree with the panel.


       For the third factor, the panel stated, "[T]he substance of the jury's question related
to a critical aspect of trial," but the court's response was innocuous and insignificant.
Gonzalez, 2016 WL 3202555, at *10. It reasoned the trial court's answer had no
"substantive information" but merely directed the jury to follow the original instructions.
2016 WL 3202555, at *10. The panel held this weighed in favor of harmless error. 2016
WL 3202555, at *10. Gonzalez claims the panel is wrong. He argues this factor is about
whether the inquiry's substance, i.e., his state of mind, was a critical aspect of the trial,
not whether the information in the answer was innocuous. The caselaw, though, looks to
all of the circumstances. For example, the Verser court considered whether the
information conveyed in answer to the jury's question was innocuous and insignificant
and held that because the court's "answer was not substantive at all," the error was
                                           21
harmless. Verser, 299 Kan. at 790. In Gonzalez' case, the question concerned an
important element of the crime, but the district court's response simply directed the jury
back to the instructions already given. We hold the third factor weighs in favor of
harmlessness.


       As to the fourth factor, the panel noted, "Gonzalez did not pursue any posttrial
remedies to correct the district court's presumed procedural error," and determined this
factor weighs in favor of harmlessness, citing State v. Bowen, 299 Kan. 339, 358, 323
P.3d 853 (2014). 2016 WL 3202555, at *10. But Bowen does not support the panel's
holding because both Bowen and his counsel knew of the communication but chose not
to pursue any posttrial remedies. Bowen, 299 Kan. at 358. In Gonzalez' case, there is no
record Gonzalez or his counsel knew of the jury's communication with the court. See
State v. Herbel, 296 Kan. 1101, 1115, 299 P.3d 292 (2013) (Herbel and his counsel's lack
of awareness of ex parte communication means failure to seek posttrial remedies cannot
be held against him); see also K.S.A. 22-3417 ("[I]f a party has no opportunity to object
to a ruling or order at the time it is made, the absence of an objection does not thereafter
prejudice him."). The panel erred in considering the fourth factor. We weigh this factor in
Gonzalez' favor. See Herbel, 296 Kan. at 1115.


       Reviewing the four factors as a whole, the panel's ultimate determination was
correct that the error was harmless. The strength of the evidence supporting the jury's
verdict and the fact the district court simply referred the jury back to the admittedly
correct jury instructions supports holding any lack of presence when composing the
response was harmless beyond a reasonable doubt in light of the entire record.




                                             22
                                   RIGHT TO PUBLIC TRIAL


       Gonzalez next argues the trial court violated his constitutional right to a public
trial based on the assumption the trial court responded to the jury question in private,
which he bases in turn on the lack of a record it was done in open court. He claims
Kansas caselaw makes "it clear that even partial closure implicates the Public Trial
Clause," citing State v. Dixon, 279 Kan. 563, 599, 112 P.3d 883 (2005) (closure when
announcing verdict constituted a Public Trial Clause violation), disapproved of on other
grounds by State v. Wright, 290 Kan. 194, 224 P.3d 1159 (2010). Gonzalez further insists
a criminal defendant's right to a public trial is so fundamental that this amounts to a
structural error and requires reversal.


       The panel disagreed and held "the right to public trial did not attach to the process
of reading, discussing, and responding to the jury question," providing a comprehensive
analysis under a "two-part 'experience and logic' test" adopted in State v. Reed, 302 Kan.
227, 240-43, 352 P.3d 530 (2015) (courtroom locked to consider a victim's availability to
testify). Gonzalez, 2016 WL 3202555, at *11-12. Gonzalez fails to take issue with the
panel's analysis or present any support for his position that the court's written response
violated his right to a public trial. Simply pressing a point without pertinent authority, or
without showing why it is sound despite a lack of supporting authority or in the face of
contrary authority, is akin to failing to brief an issue. When a party fails to brief an issue,
that issue is deemed waived or abandoned. Mid-Continent Specialists, Inc. v. Capital
Homes, 279 Kan. 178, 191, 106 P.3d 483 (2005).


       Under similar circumstances, we have declined to address the public trial question.
See, e.g., Bolze-Sann, 302 Kan. 198, 218, 352 P.3d 511 (2015) ("We have never
characterized a district court's failure to comply with the deliberating jury procedures
provided in K.S.A. 22-3420[3] or later statutes as a violation of the constitutional right to
                                            23
a public trial."); Verser, 299 Kan. at 790-91 (defendant claimed the jury-answer
procedure violated public trial right but did not explain how that procedure implicated
that right; the court declined to consider it). We do so again in this case.


                                    JURY QUESTION RESPONSE


       As mentioned above, during deliberations the jury requested clarification on how
to differentiate unintentional second-degree murder from involuntary manslaughter. In a
written response, the court referred the jury to the original instructions. On appeal,
Gonzalez argues this failed to provide a meaningful response to the request.


       Gonzalez suggests, based on Robinson, that "a meaningful answer to the jury's
question may have been along the lines of" the following:


       "You must assume that some reckless killings are involuntary manslaughter. You must
       determine whether a particular reckless killing involves an extreme degree of
       recklessness or involves a lower degree of recklessness. You do this by determining
       whether a particular reckless killing indicates an extreme indifference to the value of
       human life which is beyond that indifference present in all reckless killings. If you have a
       reasonable doubt between the two offenses, you cannot convict Mr. Gonzalez of
       unintentional second-degree murder."


Standard of Review


       "[A] district court's response to a mid-deliberation jury question is reviewed for
abuse of discretion." State v. Lewis, 299 Kan. 828, 856, 326 P.3d 387 (2014) (citing State
v. Novotny, 297 Kan. 1174, 1186, 307 P.3d 1278 [2013]; State v. Wade, 295 Kan. 916,
920, 287 P.3d 237 [2012]). The abuse of discretion standard is well known:


                                                   24
       "Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or unreasonable,
       i.e., if no reasonable person would have taken the view adopted by the trial court; (2) is
       based on an error of law, i.e., if the discretion is guided by an erroneous legal conclusion;
       or (3) is based on an error of fact, i.e., if substantial competent evidence does not support
       a factual finding on which a prerequisite conclusion of law or the exercise of discretion is
       based." State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011).


       When it is necessary to decide if a trial court's response was a correct statement of
law, an appellate court is presented with a legal question, which is subject to unlimited
review. Lewis, 299 Kan. at 856. But when considering whether the trial court erred giving
one of multiple legally appropriate responses, the appellate court gives the district court
the deference of determining only whether no reasonable person would have given the
response adopted by the district court. 299 Kan. at 856.


       Upon a finding of error, an appellate court conducts a harmless error analysis
under K.S.A. 2016 Supp. 22-3414(3), which states:


               "No party may assign as error the giving or failure to give an instruction,
       including a lesser included crime instruction, unless the party objects thereto before the
       jury retires to consider its verdict stating distinctly the matter to which the party objects
       and the grounds of the objection unless the instruction or the failure to give an instruction
       is clearly erroneous. Opportunity shall be given to make the objections out of the hearing
       of the jury." (Emphasis added.)


       This court has held K.S.A. 22-3414(3) provides a preservation rule for jury
instruction claims on appeal and has applied this same rule in the context of a mid-
deliberation jury question. Lewis, 299 Kan. at 855 (citing State v. Hoge, 276 Kan. 801,
817-18, 80 P.3d 52 [2003]). In Gonzalez' case, there was nothing in the record as to
whether Gonzalez properly objected to the trial court's answer to the jury question.


                                                     25
Discussion


       During deliberations, when a jury desires to be informed as to any part of the law
or evidence arising in the case, the court must "respond to all questions from a
deliberating jury in open court or in writing." K.S.A. 2016 Supp. 22-3420(d). The court
in Gonzalez' case responded to the jury question in writing by referring it back to the
original jury instructions.


       In Wade, 295 Kan. 916, Syl. ¶ 1, the court held that a trial court has an obligation
to respond to a jury's request to be informed on a point of law. In that case, the only
dispute involved Wade's state of mind and intent at the time of the victim's killing. Wade
claimed the trial court erred by failing to adequately respond to a jury question about the
definition of premeditation. The Wade court held the district court did not abuse its
discretion by "simply directing the jury's attention back to the instructions," which was a
permissible way of responding when the instructions already given were correct
statements of the law. 295 Kan. at 922-23.


       Following Wade's reasoning, the trial court was permitted to refer the jury back to
the original instructions, which correctly stated the law. See State v. Peck, 237 Kan. 756,
Syl. ¶ 6, 703 P.2d 781 (1985) ("When the question has already adequately been covered
by the original instructions, the trial court may decline to answer and may direct the jury
to re-read the instructions already given."). Instruction No. 11 set forth the elements for
the offenses of unintentional second-degree murder and involuntary manslaughter. And
the term "recklessly" was defined for the jury, consistent with its statutory definition with
one difference—Instruction No. 11 omitted the phrase "circumstances exist" from the
statutory definition. That difference is neither challenged by Gonzalez nor did it alter the
meaning of reckless in this case. Instruction No. 11 correctly provided the elements of the
two offenses at issue.
                                             26
       Instruction No. 10 stated that "[w]hen there is a reasonable doubt as to which of
two or more offenses defendant is guilty, he may be convicted of the lesser offense only."
Moreover, Instruction No. 7 stated that "[e]ach crime charged against the defendant is a
separate and distinct offense" and the jury "must decide each charge separately on the
evidence and law applicable to it, uninfluenced by [its] decision as to any other charge."
The original instructions adequately and correctly stated the applicable law. "This court
has long held that appellate courts presume that juries follow the instructions given by
district courts." State v. Sisson, 302 Kan. 123, 131, 351 P.3d 1235 (2015).


       Nor do we find much substantive assistance for the jury from Gonzalez' suggested
response in his appellate briefing as quoted above. The jury was correctly tasked by
Instruction No. 11 to determine if there was an "extreme indifference to the value of
human life." See K.S.A. 2016 Supp. 21-5403(a)(2) (defining unintentional second-degree
murder). Otherwise, the original instructions taken as a whole covered the same ground
as the suggestion. Instruction No. 11's format communicated to the jury there were two
crimes to consider with a distinct additional element for unintentional second-degree
murder. See Robinson, 261 Kan. at 876-77. The only additional guidance arguably in the
suggested language is that it distinguished between the "degree of recklessness" required
for the two crimes, but this was also communicated by the fact of the additional element.
And Instruction No. 10 told the jury if it had a reasonable doubt between the two
offenses, it could only convict Gonzalez of the lesser offense.


       We hold the district court did not abuse its discretion by referring the jury back to
the given instructions.




                                             27
                       FAILURE TO ISSUE A LIMITING INSTRUCTION


       Finally, Gonzalez argues the district court sua sponte should have issued a limiting
instruction regarding evidence that was admitted independent of K.S.A. 2016 Supp. 60-
455. He contends such an instruction was required by State v. Santos, No. 109,456, 2014
WL 3731916 (Kan. App. 2014) (unpublished opinion).


Additional Facts


       Prior to trial, the State filed a motion seeking admission of other bad acts evidence
"to show intent, absence of mistake or accident, and a course of conduct by the
defendant." In the motion, the State detailed several prior instances in which Gonzalez
had confrontations with others while using a handgun, including his encounter with
Syrokos on the night of the shooting. The court denied the motion, ruling the evidence
was irrelevant. During trial, the State moved to reconsider a portion of that ruling.


       The State insisted Syrokos' testimony was admissible independent of K.S.A. 2016
Supp. 60-455 because his encounter with Gonzalez occurred around the same time as
Levi's death. The State noted Syrokos confronted Gonzalez 10 or 15 minutes before the
shooting. Gonzalez objected, arguing the evidence was more prejudicial than probative.
The district court admitted the testimony because it was relevant to the crime and
admissible outside of K.S.A. 2016 Supp. 60-455.


       Gonzalez concedes he did not request a limiting instruction. He also does not
challenge the district court's ruling that the evidence was admissible independent of
K.S.A. 2016 Supp. 60-455 or its rejection of his argument that the evidence was more
prejudicial than probative.


                                             28
Standard of Review


                 "For jury instruction issues, the progression of analysis and corresponding
       standards of review on appeal are: (1) First, the appellate court should consider the
       reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
       an unlimited standard of review; (2) next, the court should use an unlimited review to
       determine whether the instruction was legally appropriate; (3) then, the court should
       determine whether there was sufficient evidence, viewed in the light most favorable to
       the defendant or the requesting party, that would have supported the instruction; and (4)
       finally, if the district court erred, the appellate court must determine whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
       Kan. 541, 256 P.3d 801 (2011)." State v. Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202
       (2012).


Discussion


       The panel held a limiting instruction was not legally appropriate because the
evidence was not admitted under K.S.A. 2015 Supp. 60-455. Gonzalez, 2016 WL
3202555, at *15. In doing so, the panel noted that "because the encounter at issue
occurred near in time to the charged offenses in this case—aggravated assault and
[Levi]'s death—this evidence was admissible independent of K.S.A. 2015 Supp. 60-455."
2016 WL 3202555, at *15 (citing State v. King, 297 Kan. 955, 963-64, 305 P.3d 641
(2013) ["K.S.A. 60-455 does not apply if the evidence relates to crimes or civil wrongs
committed as part of the events surrounding the crimes for which [the defendant] was on
trial—that is, the res gestae of the crime."]).


       In Santos, the case Gonzalez relies on, the State charged the defendant with
"possession of cocaine, DUI, transporting an alcoholic beverage in an open container,
failure to stop at a stop sign, and driving without a license." Santos, 2014 WL 3731916,
at *1. The driving without a license charge was dismissed, and a jury convicted Santos of
                                            29
all remaining charges except for possession of cocaine due to a hung jury. At a second
trial on the possession charge, a jury convicted Santos. On appeal, Santos claimed a
limiting instruction was appropriate for evidence about the DUI investigation. The Santos
panel held "a limiting instruction may have been legally appropriate" although "the
evidence did not contravene K.S.A. 2013 Supp. 60-455." The panel reasoned, "There is at
least a possibility that the jury could have inferred that Santos had the propensity to
commit other crimes because he was being investigated for a DUI." 2014 WL 3731916,
at *6. The panel ultimately concluded the error was not clearly erroneous. 2014 WL
3731916, at *7.


       Gonzalez' reliance on Santos is misplaced. Contrary to Santos, this court has held
when the prior bad acts evidence is not subject to K.S.A. 60-455 a limiting instruction is
not legally appropriate and there is no error in failing to give one. State v. Charles, 304
Kan. 158, 176, 372 P.3d 1109 (2016), abrogated on other grounds by State v. Huey, 306
Kan. 1005, 399 P.3d 211 (2017). The Charles court held:


               "'K.S.A. 60-455 does not prohibit the admission of evidence regarding other
       crimes and civil wrongs if the evidence relates to acts committed as part of the events
       surrounding the crimes or civil wrongs at issue in the trial.' State v. King, 297 Kan. 955,
       Syl. ¶ 1, 305 P.3d 641 (2013). Northrup's testimony was limited to statements Charles
       made during his short time inside the video store. The statements were not made on a
       separate occasion and were not subject to K.S.A. 60-455. See King, 297 Kan. at 963-64.
       A limiting instruction was not legally or factually appropriate, and there was no error in
       failing to give one. See State v. Williams, 299 Kan. 509, 553, 324 P.3d 1078 (2014)."
       Charles, 304 Kan. at 175-76.


       The Gonzalez panel correctly held the district court did not err in failing to give a
limiting instruction because the evidence was admitted independent of K.S.A. 2016 Supp.
60-455.

                                                    30
                                   CUMULATIVE ERROR


       We have assumed one error regarding the jury question conference because the
record does not reflect Gonzalez or his counsel were present when the matter was
discussed. One error is insufficient to support reversal under the cumulative error
doctrine. State v. Sean, 306 Kan. 963, 993, 399 P.3d 168 (2017).


       Our holdings make it unnecessary to consider the State's pending motion for
remand to determine facts surrounding the court's consideration of the jury question. We
deny that motion as moot.


       Affirmed.




                                            31